REEVES, Chief Justice.
This is a rent overcharge case in which the plaintiff has moved, under Rule 56, Federal Rules of Civil Procedure, 28 U.S.C.A. for summary judgment upon the complaint, the. answer, and defendants’ answer to plaintiff’s Request for Admissions.
From a study of the pleadings and the law it appears that there is at least a tec-nical violation of the Housing and Rent Act of 1947, as amended. See Sections 825.2(c) and 825.5(a) (3) of the Rent Regulations.
The complaint herein prays for treble damages for past violations and an injunction against future violations. Whether or not plaintiff’s prayer should be granted in full or only in part could be determined by the court only after a full hearing on the merits. Sec. 925(e), as amended, 1951 Supp. pamphlet, 50 U.S.C.A.Appendix, states that damages “shall be the amount of the' overcharge or overcharges * * if the defendant proves that the violation *' * * was neither wilfull nor the result of failure to take practicable precautions, * *■
In the case of Woods v. Mertes, D.C., 9 F.R.D. 318, loc. cit. 321, the court said:
“Rule 56 clearly contemplates a full hearing on the question 'of damages. * * ' * If the court determines that defendant’s violation was-wilful, it need not-necessarily grant treble damages, but it may grant damages in any amount not more than three times the overcharges.' The amount of the damages for a wilful violation under the Emergency Price Control Act of 1942 is a matter within the court’s discretion.” '
See also Bowles v. Krodei, 7 Cir., 149 F.2d 398; Shearer v. Porter, 8 Cir., 155 F.2d 77. In the Mertes case, supra, the court had sustained the motion for summary judgment after hearing on the motion, and then ordered another hearing in order to determine the damages. This court can see no purpose in such extended proceed-' *190ings when all issues can readily be disposed of in one full hearing.
In view of the foregoing the motion for a summary judgment will be overruled.